Citation Nr: 1106205	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-39 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to October 
1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2009 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In November 2010, a travel board hearing was held before the 
undersigned in Nashville, Tennessee.  A transcript of the hearing 
is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated, which is 0 percent.  In 
correspondence received in connection with his appeal, and in his 
testimony at the hearing before the undersigned in November 2010, 
the Veteran and his representative stated that the disability 
associated with the Veteran's hearing loss has significantly 
worsened since the most recent VA examination was conducted in 
December 2008.  They request an additional VA examination, citing 
Caffrey V. Brown, 6 Vet. App. 377 (1994) (holding a 23 month old 
psychiatric examination too remote in time to adequately support 
the Board's decision in an appeal for an increased rating).  In 
light of the specific assertion of worsening of hearing loss 
disability since the last VA audiology examination, and noting 
the specific request for remand in this case by the Veteran and 
his representative, the Board finds that remand for further VA 
examination of the Veteran's hearing loss is needed to decide 
this increased rating claim on appeal.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to 
undergo an audiology examination to ascertain 
the current nature and extent of his bilateral 
hearing loss.  The relevant documents in the 
claims folder should be made available for 
review in connection with this examination.  The 
examiner should provide complete rationale for 
all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
Veteran and his representative should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

